MEMORANDUM **
Victor Manuel Rosales, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an Immigration Judge’s order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition for review.
Rosales testified that after receiving death threats he moved to Salama, Guatemala and lived and work undisturbed for 8 years. Rosales’ testimony provides substantial evidence to support the BIA’s conclusion that Rosales would be able to successfully relocate within Guatemala, and so is not eligible for asylum. See id. at 999.
Further, the record does not compel the conclusion that Rosales showed a “clear probability” that he will be persecuted upon returning to Guatemala. See INS v. Stevie, 467 U.S. 407, 424, 429-30, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984) (describing the standards for withholding of removal); INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (requiring a court to uphold an agency decision unless the record compels a contrary result). Consequently, substantial evidence supports the BIA’s order denying withholding of removal.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.